Bigelow, J.
The only question in this case is whether the deed of Porter to Stearns, dated September 18th 1848, under which the demandant claims title, conveyed lot No. 5. If this lot was included in the description, then, although it had been previously conveyed to Randall by Porter, the latter was still mortgagee thereof, and his deed to Stearns would pass his *158mortgage title, which was paramount to that of the tenant Hunt v. Hunt, 14 Pick. 380. Freeman v. M’Gaw, 15 Pick. 86.
The position assumed by the tenant is that this lot was not conveyed by the deed from Porter to Stearns, because the premises conveyed are described as running “westerly by Avon Street three hundred and four feet to land of George W. Randall, thence at right angles southerly by said Randall’s land seventy six feet to land of Charles Mclntire.” This description, standing by itself, without anything else in the deed to explain or control it, would certainly exclude lot No. 5, which had been previously conveyed to Randall. But, taken in connection with the residue of the description, it was clearly a misdescription of the land intended to be conveyed, and must be rejected as falsa demonstrate. The deed expressly refers to a plan and conveys lots numbered 3, 4, 5 and 6 on said plan. By the well settled role of construction in this commonwealth, when a plan is referred to in a deed, as part of the description, all the particulars appearing on such plan are to be regarded as if they had been fully set forth in the deed. Morgan v. Moore, 3 Gray, 319. Lot No. 5 was therefore as fully conveyed by the deed, as if it had been described in detail by courses, distances and boundaries. The plain intent of the parties must govern. The ad-measurements, the plan and the express terms of the grant show that the intention was to grant lot No. 5 as well as the other lots named in the deed. If full effect were given to the boundary by Randall’s land, it would contravene all the other terms of description in the deed. This is a case therefore where the usual rule, that monuments are to govern in the construction of deeds, must give way, because an adherence to it would be plainly inconsistent with the intent of the parties to the conveyance, and would require effect to be given to a single erroneous description, at the sacrifice of all the other terms by which the premises intended to be granted were indicated. It falls within the recognized exception to the rule, as established in Davis v. Rainsford, 17 Mass. 207. Judgment for the demandant.